DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11, 240,566. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated in every aspect by the claims of the patents. The analysis is as follows and is similar for independent claims not specifically shown below:
Instant Application 
17/547565
US Patent 
11240566
1. A method comprising: 

monitoring, by a processing system including a processor of a network, 

traffic comprising a plurality of flows directed to a plurality of user devices located at one or more cells of the network; 






determining, by the processing system, a data usage priority for each of the plurality of user devices, the data usage priority comprising one of a first priority or a second priority lower than the first priority, 








detecting, by the processing system, congestion at a cell of the one or more cells of the network to detect a congested cell, congestion in one or more flows of the plurality of flows to detect one or more congested flows, or a combination thereof; 

performing, by the processing system in accordance with the detecting, a first shaping procedure for flows in the congested cell directed to user devices of the second priority located at the congested cell, for one or more of the congested flows associated with user devices of the second priority, or a combination thereof; and 


subsequently performing, by the processing system in accordance with the detecting, a second shaping procedure for flows in the congested cell directed to user devices of the first priority located at the congested cell, for one or more of the congested flows associated with user devices of the first priority, or a combination thereof.


Claims 2-20
1. A method comprising:
monitoring, by a processing system including a processor of a network, 
traffic from a media service provider; obtaining, by the processing system, a plurality of video flows from the traffic;
directing, by the processing system, the plurality of video flows to a plurality of user devices located at one or more cells of the network; 
determining, by the processing system, a data usage priority for each of the plurality of user devices, the data usage priority comprising one of a first priority or a second priority lower than the first priority, 
wherein the data usage priority for a user device of the plurality of user devices is determined in accordance with a data usage plan associated with that user device, a quality of service class identifier (QCI) for that device, or a combination thereof; 
detecting, by the processing system, congestion at a cell of the one or more cells of the network to detect a congested cell, in one or more flows of the plurality of flows to detect one or more congested flows, or a combination thereof; 
performing, by the processing system in accordance with the detecting, a first congestion-aware shaping procedure for video flows in the congested cell directed to user devices of the second priority located at the congested cell, for one or more of the congested flows associated with user devices of the second priority, or a combination thereof; and 
subsequently performing, by the processing system in accordance with the detecting, a second congestion-aware shaping procedure for video flows in the congested cell directed to user devices of the first priority located at the congested cell, for one or more of the congested flows associated with user devices of the first priority, or a combination thereof.
Claims 2-20


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@UPSTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421